IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-91,936-02


                    IN RE STATE OF TEXAS EX REL. KIM OGG, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
       CAUSE NO. 2187057 IN THE HARRIS COUNTY CRIMINAL COURT NO. 8
                            FROM HARRIS COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends, among other things, that the Respondent Judge of the

Harris County Criminal Court No. 8 intends to proceed with a bench trial in this cause despite the

State’s refusal to consent to a waive a jury trial in this cause. On January 25, 2021, this Court stayed

all proceedings pertaining to this cause number until further order of this Court.

        In view of this Court’s recent opinion in In re State ex rel. Ogg, __ S.W.3d __ No. WR-

91,936-01 (Tex. Crim. App. Mar. 3, 2021), Respondent, the Judge of the County Court No. 8 District

Court, shall respond to Relator’s allegations. The response shall answer whether the court intends

to proceed to a non-jury trial over the State’s objection, and if so, the response shall detail the court’s
                                                                                                  2

legal rationale for that proposed course of action. This motion for leave to file will be held.

Respondent shall comply with this order within thirty days from the date of this order. This Court’s

stay of January 25, 2021 shall remain in effect until further order of this Court.



Filed: April 14, 2021
Do not publish